UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 6-K REPORT OF FOREIGN ISSUER PURSUANT TO RULE 13a-16 OR 15b-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For the month of February 2016 Commission File Number 001-35401 CEMENTOS PACASMAYO S.A.A. (Exact name of registrant as specified in its charter) PACASMAYO CEMENT CORPORATION (Translation of registrant’s name into English) Republic of Peru (Jurisdiction of incorporation or organization) Calle La Colonia 150, Urbanización El Vivero Surco, Lima Peru (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): [ ] Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): [ ] Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): Not applicable. Signature Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. CEMENTOS PACASMAYO S.A.A. By: /s/ CARLOS JOSE MOLINELLI MATEO Name: Carlos Jose Molinelli Mateo Title: Stock Market Representative Date: February 16, 2016 Cementos Pacasmayo S.A.A. and Subsidiaries Consolidated financial statements as of December 31, 2015 and 2014 together with the Independent Auditors´ Report Cementos Pacasmayo S.A.A. and Subsidiaries Consolidated financial statements as of December 31, 2015 and 2014 together with the Independent Auditors´ Report Content Independent Auditors´ Report Consolidated financial statements Consolidated statements of financial position Consolidated statements of profit or loss Consolidated statements of other comprehensive income Consolidated statements of changes in equity Consolidated statements of cash flows Notes to the consolidated financial statements Independent Auditors' Report To theBoard of Directors and Shareholders of Cementos Pacasmayo S.A.A. and Subsidiaries We have audited the accompanying consolidated financial statements of Cementos Pacasmayo S.A.A. and its subsidiaries (together the “Group”), which comprise the consolidated statements of financial position as of December 31, 2015 and 2014, and the related consolidated statements of profit or loss, other comprehensive income, changes in equity and cash flows for each of the three years in the period ended December 31, 2015, and a summary of significant accounting policies and other explanatory information. Management’s responsibility for the consolidated financial statements Management is responsible for the preparation and fair presentation of these consolidated financial statements in accordance with International Financial Reporting Standards, and for such internal control as Management determines is necessary to enable the preparation of consolidated financial statements that are free from material misstatements, whether due to fraud or error. Auditor’s responsibility Our responsibility is to express an opinion on these consolidated financial statements based on our audits.We conducted our audits in accordance with International Auditing Standards approved for its application in Peru by the Peruvian Board of Public Accountants Associations.Those standards require that we comply with ethical requirements and plan and perform the audit to obtain reasonable assurance about whether the financial statements are free from material misstatement. An audit involves performing procedures to obtain audit evidence about the amounts and disclosures in the consolidated financial statements. The procedures selected depend on the auditors’ judgment, including the assessment of the risks of material misstatement of the consolidated financial statements, whether due to fraud or error. In making those risk assessments, the auditor considers internal control relevant to the entity’s preparation and fair presentation of the consolidated financial statements in order to design audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the entity’s internal control. An audit also includes evaluating the appropriateness of accounting policies used and the reasonableness of accounting estimates made by Management, as well as evaluating the overall presentation of the consolidated financial statements. We believe that the audit evidence we have obtained is sufficient and appropriate to provide a basis for our audit opinion. Independent Auditors' Report (continued) Opinion In our opinion, the consolidated financial statements referred to above, present fairly, in all material respects, the consolidated financial position of Cementos Pacasmayo S.A.A. and subsidiaries as of December 31, 2015 and 2014 and its financial performance and cash flows for the three years in the period ended December 31, 2015, in accordance with International Financial Reporting Standards. Lima, Peru, February 15, 2016 Signed by: Carlos Valdivia Valladares C.P.C.C. Register No.27255 Cementos Pacasmayo S.A.A. and Subsidiaries Consolidated statements of financial position As of December 31, 2015 and 2014 Note S/(000) S/(000) Asset Current assets Cash and term deposits 6 Trade and other receivables 7 Income tax prepayments Inventories 8 Prepayments Non-current assets Other receivables 7 Prepayments Available-for-sale financial investments 9 Other financial instruments 30 Property, plant and equipment 10 Exploration and evaluation assets 11 Deferred income tax assets 15 Other assets Total asset Liability and equity Current liabilities Trade and other payables 12 Income tax payable Provisions 13 Non-current liabilities Interest-bearing loans and borrowings 14 Other non-current provisions 13 Deferred income tax liabilities 15 Total liability Equity 16 Capital stock Investment shares Treasury shares ) - Additional paid-in capital Legal reserve Other reserves Retained earnings Equity attributable to equity holders of the parent Non-controlling interests Total equity Total liability and equity The accompanying notes are an integral part of these consolidated financial statements. Cementos Pacasmayo S.A.A. and Subsidiaries Consolidated statements of profit or loss For the years ended December 31, 2015, 2014 and 2013 Note S/(000) S/(000) S/(000) Sales of goods 17 Cost of sales 18 ) ) ) Gross profit Operating income (expenses) Administrativeexpenses 19 ) ) ) Selling and distribution expenses 20 ) ) ) Net gain on sale of available-for-sale financial investment 9(b) - - Other operating income (expense), net 22 ) Total operating expenses, net ) ) ) Operating profit Other income (expenses) Finance income 23 Finance costs 24 ) ) ) Gain (loss) from exchange difference, net 5 ) ) Total other expenses, net ) ) ) Profit before income tax Income tax expense 15 ) ) ) Profit for the year Attributable to: Equity holders of the parent Non-controlling interests ) ) ) Earnings per share 26 Basic and diluted, profit for the year attributable to equity holders of common shares and investment shares of the parent (S/ per share) The accompanying notes are an integral part of these consolidated financial statements. Cementos Pacasmayo S.A.A. and Subsidiaries Consolidated statements of other comprehensive income For the years ended December 31, 2015, 2014 and 2013 Note S/(000) S/(000) S/(000) Profit for the year Other comprehensive income Other comprehensive income to be reclassified to profit or loss in subsequent periods (net of income tax): Change in fair value of available-for-sale financial investments 9(a) ) ) Net gain on cash flows hedges 30(b) - Deferred income tax related to component of other comprehensive income 15 ) ) Transfer to profit or loss of fair value of available-for-sale financial investments sold 9(b) - ) - Transfer to profit or loss of cumulative exchange differences on translation of foreign currency, note 2.3.3 - - Other comprehensive income for the year, net of income tax ) Total comprehensive income for the year, net of income tax Total comprehensive income attributable to: Equity holders of the parent Non-controlling interests ) ) ) The accompanying notes are an integral part of these consolidated financial statements. Cementos Pacasmayo S.A.A. and Subsidiaries Consolidated statements of changes in equity For the years ended December 31, 2015, 2014 and 2013 Attributable to equity holders of the parent Capital stock Investment shares Treasury shares Additional paid-in capital Legal reserve Unrealized gain (loss) on available- for-sale investments Unrealized gain on cash flow hedge Foreign currency translation reserve Retained earnings Total Non- controlling interests Total equity S/(000) S/(000) S/(000) S/(000) S/(000) S/(000) S/(000) S/(000) S/(000) S/(000) S/(000) S/(000) Balance as of January 1, 2013 - - ) Profit for the year - ) Other comprehensive income - 76 Total comprehensive income - ) Refund of capital in subsidiary to non-controlling interests, note 22(a) - ) ) Appropriation of legal reserve, note 16(e) - ) - - - Dividends, note 16(h) - ) ) - ) Contribution of non-controlling interests, note 16(i) - Other adjustments of non-controlling interests, note 16(i) - - - ) - ) - Balance as of December 31, 2013 - - - Profit for the year - ) Other comprehensive loss - ) - - ) - ) Total comprehensive income - ) - ) Appropriation of legal reserve, note 16(e) - ) - - - Terminated dividends, note 16(h) - Dividends, note 16(h) - ) ) - ) Contribution of non-controlling interests, note 16(i) - Other adjustments of non-controlling interests, note 16(i) - - - ) - ) - Balance as of December 31, 2014 - - Profit for the year - ) Other comprehensive loss - ) - - - Total comprehensive income - ) - ) Appropriation of legal reserve, note 16(e) - ) - - - Acquisition of treasury shares, note 16(c) - - ) - ) - ) Dividends, note 16(h) - ) ) - ) Contribution of non-controlling interests, note 16(i) - Other adjustments of non-controlling interests, note 16(i) - - - ) - ) - Balance as of December 31, 2015 ) ) - The accompanying notes are an integral part of these consolidated financial statements. Cementos Pacasmayo S.A.A. and Subsidiaries Consolidated statements of cash flows For the years ended December 31, 2015, 2014 and 2013 Note S/(000) S/(000) S/(000) Operating activities Profit before income tax Non-cash adjustments to reconcile profit before income tax to net cash flows Unrealized exchange difference related to monetary transactions Depreciation and amortization 10 Finance costs 24 Long-term incentive plan 25 Provision (recovery) of impairment of inventories, net 8 ) ) Adjustment as a result of physical inventories Amortization of costs of issuance of senior notes 24 Unwinding of discount of long-term incentive plan 24 Change in the estimation of rehabilitation costs 22 - ) Estimation of impairment of trade and other accounts receivables 20 ) Net gain on sale of available-for-sale investment 10 - ) - Unrealized exchange hedge difference ) ) - Net (gain) loss on disposal of property, plant and equipment 22 ) Finance income 23 ) ) ) Other operating, net ) ) Working capital adjustments Increase in trade and other receivables ) ) ) (Increase) decrease in prepayments ) ) Decrease (increase) in inventories ) Increase (decrease) in trade and other payables ) Interests received Interests paid ) ) ) Income tax paid ) ) ) Net cash flows from operating activities The accompanying notes are an integral part of these consolidated financial statements. Consolidated statement of cash flows (continued) S/(000) S/(000) S/(000) Investing activities Purchase of property, plant and equipment ) ) ) Purchase of exploration and evaluation assets 11 ) ) ) Proceeds from sale of other assets - - ) Proceeds from sale of available for sale investment - - Proceeds from sale of property, plant and equipment Liquidation of time deposits with original maturities greater than 90 days - - Acquisition of time deposits with original maturities greater than 90 days - - ) Net cash flows (used in) from investing activities ) ) Financing activities Dividends paid ) ) ) Purchase of treasury shares 16(c) ) - - Payment of hedge commissions ) - - Contribution of non-controlling interests 16(i) Proceeds from issuance of senior notes, net of related issuance costs 14 - - Proceeds from bank overdraft and borrowings - - Payment of borrowings - - ) Payment of bank overdraft - - ) Refund of capital in subsidiary to non-controlling interests - - ) Net cash flows (used in) from financing activities ) ) Net increase (decrease) in cash and cash equivalents ) ) Net foreign exchange difference Cash and cash equivalents as of January 1 Cash and cash equivalents as of December 31 Transactions with no effect in cash flows: Unrealized exchange hedge difference ) ) - Unrealized exchange difference related to monetary transactions Purchase of property, plant and equipment, pending of liquidation - Sale of property, plant and equipment, pending of collect - - Deferred income tax on costs related to the purchase of treasury shares 16(c) 30 - - The accompanying notes are an integral part of these consolidated financial statements. Cementos Pacasmayo S.A.A. and Subsidiaries Notes to the consolidated financial statements As of December 31, 2015, 2014 and 2013 1.
